Title: John Adams to Charles Adams, 14 February 1795
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Phila. Feb. 14. 1795
          
          As you Seem to wish to know my sentiments of Mr Kents Lecture I will give you a few Hints to assist your own Reflections and Inquiries but as they may be liable to misconstruction and Misrepresentation, they must be in Confidence between you and me.
          I am much pleased with the Lecture, and esteem the Talents and Character of the Professor: indeed I wish you to consider whatever I may write upon the subject as Queries proposed for your Research, rather than as opinions of mine, much less as Lessons didactically inculcated by a Father upon a Son.
          I can Scarcely Say with Mr Kent, in the first & second Page that “the Attention of Mankind is Strongly engaged in Speculations on the Principles of Public Policy.” I see a general Dissolution of Society, a general Absence of Principle, a general Scamble of Factions for Power, but the Sincere Inquirers after Truth, the impartial Investigators of Principles are yet to appear. And after they shall appear, Miracles must be wrought, for what I see, before Mankind will respect and Adopt their Discoveries.
          “The human Mind, says Mr Kent, which had been so long degraded by the Fetters of Feudal and Papal Tyranny, has begun to free herself from Bondage” When We speak of the human Mind We mean commonly in Europe: and there it is true Feudal and Papal Tyranny have declined. I shall say nothing of Popery at present, having chiefly in view the civil part of our subject. Feudal Tyranny has declined, but it may still be a question whether the human mind has proportionably freed itself from Bondage. Instead of Feudal Tyranny the Tyranny of national Debts, Taxes and Funds & stocks were Substituted: and it has been Sometimes a serious Question which was worst? Are the Standing Armies of Europe, which have created the Debts & Taxes, freer Men, than the Retainers and Tenants of the Feudal Barons? I trow not. Are not the People now universally tributary to the Holders of Stock, the Public Creditors,? obliged to labour as much to pay them, as they did formerly to pay their Landlords? It must be confessed that the funding systems have

been more friendly to Arts sciences, Agriculture Commerce Manufactures & Industry, than the Feudal System: they have also promoted more Corruption and Luxury and the Destruction of all Principle. They may have converted an ardour for honour and military Glory into universal Avarice. one Passion is exchanged for another one Tyranny is substituted for another: but it is not yet quite clear, that the “human Mind has even begun to free herself from Bondage.” or if it has begun it has made little Progress.
          The Funding Systems and standing Armies have grown to Such an height of Tyranny and oppression, that Mankind can bear them no longer and they are shaking their shoulders to throw them off— and in the Struggle are increasing the Evil, by doubling both Debts Taxes & armies. Are they nearer freeing themselves from Bondage?
          They have now Substituted a new Species of Bondage, without destroying the old one.— In france they have destroyed Monarchy & Nobility but they have substituted a Tyranny of Clubbs and Majorities, which for the time has been the worst Tyranny that ever existed among Men. They have committed more Cruelties in one night than the whole House of Bourbon ever committed from the Accession of H. 4. to the Death. of L. 16th.— Instead of being “strongly engaged in Speculations on the Principles,” instead of freeing themselves from Bondage, Mankind seem to have broken to Pieces the Feudal Bondage and demolished funding systems, only to bow their Necks to mere Popularity & Tyranny as terrible as either, it is the Tyranny of Hurricanes & Tornadoes, or the raging Waves of the Sea. All fredom of Thought, Speech Writing and Printing Shrinks and trembles before it, as if it were made up of Prætorian Bands or Turkish Janisaries.
          There may be a few Instances of Men who have examined the Theory of Government, with a liberal Spirit: but I really know not who they are— But certainly they have not been Attended to. Those who have taught for Doctrines the Commandments of Faction and the imperious Dogmas of Popularity are the only ones who have attracted the Public attention.
          You may preserve my Letters, if you think them deserving any Notice and fity Years hence, compare them with the times.
          I am my dear sir your / Affectionate Father
          
            John Adams
          
        